      Case 1:21-cv-01697-JPO-RWL Document 30 Filed 04/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BRANDON E. OGBOLU,

                                Plaintiff,

                    -against-
                                                                 21-CV-1697 (JPO)
 THE TRUSTEES OF COLUMBIA
 UNIVERSITY IN THE CITY OF NEW                                ORDER OF SERVICE
 YORK; LEE C. BOLLINGER; JANE E.
 BOOTH; PATRICIA S. CATAPANO;
 ANDREW W. SCHILLING,

                                Defendants.

J. PAUL OETKEN, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.1

       The Clerk of Court is directed to issue summonses as to Defendants The Trustees of

Columbia University in the City of New York; Lee C. Bollinger; Jane E. Booth; Patricia S.

Catapano; and Andrew W. Schilling. Plaintiff is directed to serve the summons and complaint on

each Defendant within 90 days of the issuance of the summonses. If within those 90 days,

Plaintiff has not either served Defendants or requested an extension of time to do so, the Court

may dismiss the claims against Defendants under Rules 4 and 41 of the Federal Rules of Civil

Procedure for failure to prosecute.




       1
          By order dated April 1, 2021, Judge McMahon noted that Plaintiff had filed an amended
complaint on March 30, 2021, and two more on March 31, 2021 (ECF Nos. 5-8), and ordered
that these be stricken from the record because the Federal Rules of Civil Procedure do not
provide for a plaintiff to file multiple complaints as of right. See Fed. R. Civ. P. 15. Before the
April 1, 2021 Order to Amend was entered onto the docket on April 5, 2021, Plaintiff on April 4,
2021, filed a Sixth Amended Complaint. Because that complaint was filed without the benefit of
the Court’s order, the Court deems the Seventh Amended Complaint (ECF 19), filed on April 10,
2021, after the Court’s Order to Amend, as the operative complaint.
      Case 1:21-cv-01697-JPO-RWL Document 30 Filed 04/22/21 Page 2 of 2




       The Clerk of Court is directed to electronically transmit a copy of this order to Plaintiff,

and to mail an information package.

SO ORDERED.

 Dated:   April 22, 2021
          New York, New York

                                                               J. PAUL OETKEN
                                                           United States District Judge




                                                 2
